UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6716


GARY BUTERRA WILLIAMS,

                      Plaintiff – Appellant,

           v.

CIRCUIT COURT FOR CITY OF SUFFOLK,

                      Defendant - Appellee.



                            No. 13-6718


GARY   WILLIAMS,

                      Plaintiff – Appellant,

           v.

SUFFOLK CIRCUIT COURT,

                      Defendant – Appellee,

           and

COMMONWEALTH,

                      Defendant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:11-cv-00125-HEH; 3:12-cv-00078-HEH)
Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Gary   Buterra    Williams       appeals   the    district    court’s

orders    remanding     his     state   prosecutions        to   state    court    and

denying his Fed. R. Civ. P. 59(e) motions.                  We have reviewed the

record and find no reversible error.                 Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.                Williams v. Circuit Court

for City of Suffolk, No. 3:11-cv-00125-HEH (E.D. Va. Apr. 29,

2012; Williams v. Suffolk Circuit Court, No. 3:12-cv-00078-HEH

(E.D. Va. Dec. 7, 2012 & Apr. 29, 2013).                  We also deny Williams’

motion for leave to file a Fed. R. Civ. P. 60(b) motion in the

district    court.       We    dispense    with    oral   argument       because   the

facts    and    legal   contentions       are    adequately      presented    in   the

materials      before   this    court     and    argument    would   not     aid   the

decisional process.



                                                                             AFFIRMED




                                           3